Citation Nr: 1217991	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-19 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel







INTRODUCTION

The Veteran served on active duty from January 1970 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2007, the Veteran filed a claim for VA disability compensation for service connection for a left knee disability.  Specifically, the Veteran has stated that he fell during a physical training exercise and sustained an injury to his left knee.  He indicated that his knee became swollen and painful that night and that he reported to sick call the next day and was subsequently treated at the U.S. Army Hospital at Fort Campbell, Kentucky.  He reported experiencing knee pain throughout basic training, but stated that he did not complain of such pain because he did not want to be labeled a malingerer.  He stated that his left knee has intermittently bothered him since 1970 and that he has had a great deal of pain in the last few years.

A review of the Veteran's service treatment records (STRs) shows that in April 1970, he presented with complaints of left knee pain.  It was noted that he had previously been issued an ace bandage.  He again complained of left knee pain on May 7, 1970, and an impression of traumatic arthritis was recorded.  A request for an orthopedic consultation, to include knee X-rays, was initiated that day.  The consultation request indicated a history of trauma, but no swelling or positive findings.  It appears that the Veteran was seen for an orthopedic consultation at the U.S. Army Hospital at Fort Campbell on May 8, 1970.  A copy of an individual sick slip submitted by the Veteran shows that he was referred for X-rays, and the consultation sheet contains a date stamp from the U.S. Army Hospital at Fort Campbell.  The Board notes, however, that except for the date stamp, the consultation report is otherwise blank.  At the time of the August 1970 separation examination, the Veteran's lower extremities were clinically evaluated as normal.  On the accompanying report of medical history, the Veteran endorsed painful or swollen joints and arthritis, but denied having a "trick" or locked knee.  The reviewing physician noted left knee arthritis, existed prior to service.

Post-service medical records show that, in March 2007, the Veteran presented to a private physician with complaints of left knee pain for the prior few weeks.  The Veteran could not recall any trauma, but noted that he had been working out to lose weight.  The assessment was possible knee strain.  A magnetic resonance imaging (MRI) study conducted that same month revealed severe articular cartilage loss in the patellofemoral compartment; a Baker's cyst, most likely ruptured; a sprain of the medial collateral ligament, and; a free edge tear of the medial meniscus without displacement.  The Veteran's private physician provided an assessment of osteoarthritis of the left knee with torn meniscus and medial collateral ligament sprain.  In April 2007, the Veteran underwent an arthroscopic partial meniscectomy with patellofemoral debridement.  

In November 2007, the Veteran was afforded a VA examination in connection with his claim of service connection for a left knee disability.  The examiner noted that he had reviewed the claims folder and acknowledged the in-service diagnosis of traumatic arthritis and the Veteran's complaints of persistent knee pain over the years.  The examiner noted, however, that the in-service diagnosis was made without any X-ray documentation.  As to the likelihood that the Veteran's current left knee disability is related to service, the examiner stated: "There is no documentation of any arthritis in the service record[;] consequently any relationship to his current symptoms to his in service complaints is speculative."

The Board notes that VA's duty to assist includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

Here, the VA examiner essentially concluded that he could not resolve the issue at hand without resort to speculation.  The Board observes in this regard that an examination report is not per se inadequate merely because an examiner concludes that he or she is unable to offer a nonspeculative opinion.  Rather, the United States Court of Appeals for Veteran's Claims (Court) has held that, if an examiner concludes that a nonspeculative opinion cannot be offered, he or she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Thus, to be adequate, more than a conclusion needs to be expressed by the examiner that the etiology of a particular condition is not known or is unknowable.  Stefl, 21 Vet. App. at 124.  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to arrive at an opinion.  Jones, supra (to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

Here, it is unclear from the record why the VA examiner could not provide a medical opinion without resorting to speculation.  While it appears that he based his inability to do so on the fact that there was no X-ray evidence of arthritis in service, the examiner did not discuss why such evidence is necessary to provide the requested opinion.  Nor did the examiner discuss the significance of the in-service documentation of some type of left knee injury and the resulting complaints of knee pain-or the Veteran's lay statements of intermittently left knee pain since service.  Without a clear understanding from the examiner as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusion in the report of the November 2007 examination with regard to the Veteran's left disability is inadequate, and a new VA examination is in order.

In this regard, the Board acknowledges that, on the report of the August 1970 separation examination, the examiner annotated "left knee arthritis, EPTS [existed prior to service]."  Significantly, however, it does not appear that this diagnosis was made based upon X-rays taken of the Veteran's left knee.  [While chest X-rays and radiographic films were taken of the Veteran's left ankle during service, the claims folder contains no report of X-rays taken of his left knee during active duty.]  Furthermore, at the January 1970 enlistment examination, the Veteran did not report ever having any left knee problems.  In fact, he specifically denied ever having had swollen or painful joints, a "trick" or locked knee, or arthritis.  In addition, a physical examination conducted on the Veteran on enlistment showed that his lower extremities were normal.  Significantly, at no time during service (except on discharge) or after service was any pre-service left knee pathology noted (e.g., on a medical report) or asserted by the Veteran.  Accordingly, for these reasons, the Board finds that the Veteran was sound (in terms of left knee pathology) on service enlistment in January 1970.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Moreover, VA's duty to assist also includes "mak[ing] reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  
Here, it is clear that the Veteran was referred to the U.S. Army Hospital at Fort Campbell for an orthopedic consultation in May 1970.  What is unclear, however, is whether there exists outstanding records, to include the reports of any X-rays taken, pertaining to that orthopedic consultation.  As noted above, the consultation report contains only a date stamp, presumably indicating the Veteran was seen for consultation.  Upon consideration of the records indicating that the Veteran was referred to the U.S. Army Hospital at Fort Campbell specifically for left knee X-rays and the fact that the VA examiner seemingly indicated that without in-service X-ray evidence of arthritis a nexus opinion could not be rendered, the Board finds that a complete record, which includes all records pertaining to the Veteran's treatment at the U.S. Army Hospital at Fort Campbell is required so that the adjudication of the Veteran's claim is a fully informed one.  Accordingly, on remand an attempt to obtain these potentially relevant records should be made.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who treated him for a left knee disability or related symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  Also, contact the U.S. Army Hospital at Fort Campbell, Kentucky, for any treatment records for the Veteran, to specifically include the reports of any X-rays taken in May 1970.  The U.S. Army Hospital at Fort Campbell should be asked to respond by indicating that: (1) they have the requested records and are forwarding them; or, (2) they do not have any records for the Veteran and can certify that the records do not exist, were retired to storage, destroyed, or sent to another destination.  If they were retired to storage, they must be recalled.  If they were sent to another destination, the records must be requested from the other location.

All such available documents should be associated with the claims folder.  Also, all attempts to procure those records should be documented in the file.  If the AOJ cannot obtain any relevant records, a notation to that effect should be inserted in the file.  In addition, the Veteran should be informed of any such problem.  He should be given opportunity to provide the records.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his left knee disability.  The claims folder, to include a copy of this Remand, must be provided to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All testing, including X-rays, deemed necessary should be undertaken.  

All pertinent left knee pathology shown on examination should be annotated in the evaluation report.  Also, the examiner should review the claims file, take a detailed history from the Veteran regarding his in-service knee injury and the nature of relevant symptoms since then, and opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any chronic left knee disability had its clinical onset during active duty or is otherwise related to such service, including the documented in-service episodes of left knee treatment in May 1970.  In answering this question, the examiner should consider the Veteran's competent and credible assertions of intermittent left knee pain since service and should set forth the medical reasons for accepting or rejecting the lay statements regarding continuity of symptoms since service.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this Remand and the questions presented herein.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Thereafter, readjudicate the issue of entitlement to service connection for a left knee disability.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the AOJ.  However, he is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


